Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species I) wherein the coating is a non-conductive anodic oxide layer that covers the rails and rungs. II) wherein the coating comprises a chemical treatment. III), wherein the coatings include application of a powder coating; IV, specie III) with either of III(a) wherein the powder coating is Cured or III(b) wherein the powder coating is laminated with a plastic film. V) wherein the coating is selected from a group consisting of: coil coating, backing coat, chemical conversion coating and coating with paints including priming, pretreatment priming, single or multiple coat systems, organic coating, film coating, and lacquering. VI) wherein the coating includes a thermal treatment. VII) wherein the ladder is a ground ladder. VIII) wherein the ladder is an aerial ladder.
 . The species are independent or distinct because they comprise distinct coating, and ladder. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one invention would not likely be applicable toanother invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634